  Case 20-03099-hdh Doc 109 Filed 05/21/21                     Entered 05/21/21 23:25:35    Page 1 of 7




The following constitutes the ruling of the court and has the force and effect therein described.


Signed May 19, 2021
                                            United States Bankruptcy Judge
______________________________________________________________________



                             IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE NORTHERN DISTRICT OF TEXAS
                                         DALLAS DIVISION


     In re                                                     Confirmed Chapter 11

     THINK FINANCE, LLC, et al.,                               Case No. 17-33964-hdh

                                Debtors.                       (Jointly Administered)
     -------------------------------------------------------

     THE HONORABLE RUSSELL F. NELMS
     (RET.), LITIGATION TRUSTEE FOR THE
     THINK FINANCE LITIGATION TRUST,
                                                               Adv. Case No. 20-03099-hdh
                                Plaintiff,

     v.

     ELEVATE CREDIT, INC.,

                               Defendant.


                 AGREED AMENDED SCHEDULING/DOCKET CONTROL ORDER
Case 20-03099-hdh Doc 109 Filed 05/21/21               Entered 05/21/21 23:25:35   Page 2 of 7



  1.    Disclosures pursuant to FRCP 26(a)(1)
        shall be exchanged by the parties no later
        than thirty (30) days after the Rule 26(f)
        conference is held by this Court.

  2.    NEW PARTIES shall be joined by:                        January 4, 2021
        The Attorney causing the addition of new
        parties will provide copies of this Order
        to new parties.

  3.    PLEADING AMENDMENTS shall be
        filed by no later than this date.
        DUE DATE (Any responsive pleadings can be
        filed within 14 days after receipt of a pleading):     April 30, 2021

  4.    DOCUMENT DISCOVERY will be
        completed by this date. Written discovery
        requests are not timely if they are filed
        so close to this deadline that the recipient
        would not be required under the Federal
        Rules of Civil Procedure to respond until
        after the deadline.
        DUE DATE:                                              August 9, 2021

  5.    FACT WITNESS DEPOSITION DISCOVERY
        will commence no earlier than:                         June 7, 2021
        and must be completed by:                              October 15, 2021

  6.    EXPERT WITNESSES for the
        PLAINTIFF will be identified by a report
        complying with FRCP 26(2)(B).
        DUE DATE:                                              October 29, 2021

  5.    EXPERT WITNESSES for the
        DEFENDANT will be identified by a report
        complying with FRCP 26(2)(B).
        DUE DATE:                                              November 30, 2022

  6.    EXPERT WITNESS DEPOSITIONS must
        be completed by:                                       January 28, 2022

  7.    DISPOSITIVE AND NON-DISPOSITIVE
        MOTIONS will be filed by
        (but may be filed earlier):                            February 25, 2022




                                                  2
Case 20-03099-hdh Doc 109 Filed 05/21/21            Entered 05/21/21 23:25:35   Page 3 of 7




  8.    JOINT PRETRIAL ORDER AND
        MOTIONS IN LIMINE (as might
        be required by the Court) are due on:               May 9, 2022

  9.    DOCKET CALL DATE will be before
        the Honorable Harlin D. Hale at the United
        States Bankruptcy Court for the Northern
        District of Texas, 1100 Commerce Street,
        14th Floor, Courtroom #3, Dallas, TX 75242
        beginning at 9:00 a.m. on:                          May 23, 2022

  10.   TRIAL will begin during this week before
        the Honorable Harlin D. Hale at the
        United States Bankruptcy Court for the
        Northern District of Texas, 1100 Commerce
        Street, 14th Floor, Courtroom #3, Dallas,
        TX 75242 on:                                        June 6, 2022



                                    ###END OF ORDER###




                                                3
Case 20-03099-hdh Doc 109 Filed 05/21/21       Entered 05/21/21 23:25:35   Page 4 of 7



  AGREED:

  By:     /s/ Joel W. Reese
  Joel W. Reese
  State Bar No. 00788258
  Pete Marketos
  State Bar No. 24056742
  Tyler J. Bexley
  Texas Bar No. 24073923
  REESE MARKETOS LLP
  750 N. Saint Paul St., Suite 600
  Dallas, Texas 75201-3201
  214.382.9810 telephone
  214.501.0731 facsimile
  joel.reese@rm-firm.com
  pete.marketos@rm-firm.com
  tyler.bexley@rm-firm.com

  Co-Counsel for Elevate Credit, Inc.

  -and –

  By:     /s/ Jeff P. Prostok
  Jeff P. Prostok
  State Bar No. 16352500
  J. Robert Forshey
  State Bar No. 07264200
  Suzanne K. Rosen
  State Bar No. 00798518
  FORSHEY & PROSTOK LLP
  777 Main St., Suite 1550
  Ft. Worth, TX 76102
  (817) 877-8855 Telephone
  (817) 877-4151 Facsimile
  jprostok@forsheyprostok.com
  bforshey@forsheyprostok.com
  srosen@forsheyprostok.com

  Co-Counsel for Elevate Credit, Inc.

  -AND-




                                           4
Case 20-03099-hdh Doc 109 Filed 05/21/21            Entered 05/21/21 23:25:35   Page 5 of 7



  /s James W. Walker
  James W. Walker
  State Bar No. 20709600
  Ian Ross Phillips
  State Bar No. 24091239
  COLE SCHOTZ P.C.
  901 Main Street, Suite 4120
  Dallas, TX 75202
  469-557-9390 Telephone
  469-533-1587 Facsimile
  jwalker@coleschotz.com

  Co-Counsel for he Hon. Russell F. Nelms (Ret.)
  as Trustee of the Think Finance Litigation Trust

  -and-

  Gary H. Leibowitz (Admitted pro hac vice)
  Irving E. Walker (Admitted pro hac vice)
  H.C. Jones III (Admitted pro hac vice)
  COLE SCHOTZ P.C.
  300 E. Lombard Street, Ste. 1450
  Baltimore, MD 21202
  410-230-0660 Telephone
  410-230-0667 Facsimile
  gleibowitz@coleschotz.com

  Co-Counsel for the Hon. Russell F. Nelms (Ret.)
  as Trustee of the Think Finance Litigation Trust




                                                5
           Case 20-03099-hdh Doc 109 Filed 05/21/21                                       Entered 05/21/21 23:25:35                        Page 6 of 7
                                                                 United States Bankruptcy Court
                                                                   Northern District of Texas
Think Finance Litigation Trust,
       Plaintiff                                                                                                          Adv. Proc. No. 20-03099-hdh
Elevate Credit, Inc.,
       Defendant
                                                       CERTIFICATE OF NOTICE
District/off: 0539-3                                                     User: mmathews                                                              Page 1 of 2
Date Rcvd: May 19, 2021                                                  Form ID: pdf012                                                            Total Noticed: 2
The following symbols are used throughout this certificate:
Symbol          Definition
+                   Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                    regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on May 21, 2021:
Recip ID                   Recipient Name and Address
aty                      + Ian Ross Phillips, Cole Schotz P.C., 901 Main Street, Suite 4120, Dallas, TX 75202-3751
aty                      + James W Walker, Cole Schotz, PC, 901 Main Street, Suite 4120, Dallas, TX 75202-3751

TOTAL: 2

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                         BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                        NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: May 21, 2021                                              Signature:            /s/Joseph Speetjens




                                     CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on May 19, 2021 at the address(es) listed below:
Name                                 Email Address
Gary Howard Leibowitz
                                     on behalf of Plaintiff Think Finance Litigation Trust gleibowitz@coleschotz.com jdonaghy@coleschotz.com

Harry C Jones
                                     on behalf of Plaintiff Think Finance Litigation Trust hjones@coleschotz.com

Irving E. Walker
                                     on behalf of Plaintiff Think Finance Litigation Trust iwalker@coleschotz.com

J. Robert Forshey
                                     on behalf of Defendant Elevate Credit Inc. bforshey@forsheyprostok.com,
                                     calendar@forsheyprostok.com;jgonzalez@forsheyprostok.com;lbreedlove@forsheyprostok.com;bforshey@ecf.courtdrive.com;cal
                                     endar_0573@ecf.courtdrive.com

James William Walker
           Case 20-03099-hdh Doc 109 Filed 05/21/21                         Entered 05/21/21 23:25:35                Page 7 of 7
District/off: 0539-3                                        User: mmathews                                                    Page 2 of 2
Date Rcvd: May 19, 2021                                     Form ID: pdf012                                                  Total Noticed: 2
                          on behalf of Plaintiff Think Finance Litigation Trust jwalker@coleschotz.com
                          ahickey@coleschotz.com;amacias@coleschotz.com

Jeff P. Prostok
                          on behalf of Defendant Elevate Credit Inc. jprostok@forsheyprostok.com,
                          lbreedlove@forsheyprostok.com;calendar@forsheyprostok.com;calendar_0573@ecf.courtdrive.com;jprostok@ecf.courtdrive.com

Joel Wilson Reese
                          on behalf of Defendant Elevate Credit Inc. joel.reese@rm-firm.com,
                          tammy.schenkelberg@rm-firm.com,deedee.carr@rm-firm.com

Peter D. Marketos
                          on behalf of Defendant Elevate Credit Inc. pete.marketos@rm-firm.com,
                          tammy.schenkelberg@rm-firm.com,deedee.carr@rm-firm.com

Suzanne K. Rosen
                          on behalf of Defendant Elevate Credit Inc. srosen@forsheyprostok.com,
                          lbreedlove@forsheyprostok.com;calendar@forsheyprostok.com;srosen@ecf.courtdrive.com;calendar_0573@ecf.courtdrive.com

Tyler J. Bexley
                          on behalf of Defendant Elevate Credit Inc. tyler.bexley@rm-firm.com,
                          tammy.schenkelberg@rm-firm.com,deedee.carr@rm-firm.com


TOTAL: 10
